DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first strap comprising an integral first receptacle located (in or) over the recess (claims 1 and 20) and a second receptacle in or over either the top or bottom portion of the recess must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottle" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for --the container--.
Claim 2 recites the limitation "the bottle" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for --the container--.

Claim 4 recites the limitation "the bottle" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for --the container--.
Claim 20 recites the limitation "the bottle" in lines 6 and 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim and appears to be an error for --the container--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conwell (US 2014/0263487) in view of Lach (US 2008/0149589) and Cain (US D469,249).
In re claim 1: Conwell  discloses an assembly, comprising: a container 1 comprising a sidewall and a recess 2 in the sidewall, the recess 2 comprising a top portion and a bottom portion (adjacent 6); and structure 6 that is configured to releasably retain a phone with two ends in the recess 2, the structure comprising a second receptacle (inner space of 6) in or over the bottom portion of the recess 2 and that is configured to hold an end of the phone (see figure 2 of Conwell).  
Conwell discloses the claimed invention as discussed above with the exception of the following claim limitation that is taught by Lach:
a structure 5 comprising a first flexible strap 5 that encircles the container and overlies part of the recess, the first strap 5 is located over the recess and is configured to hold one end of the phone (see figure 1 of Lach).
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the assembly of Conwell with an upper recess strap as taught by Lach in order to secure the top portion of the phone when in use (see figure 1 of Lach).
Conwell in view of Lach teaches the claimed invention as discussed above with the exception of the following claim limitation that is taught by Cain:
Cain teaches the provision of a first strap comprising an integral first receptacle that is configured to hold one end of a phone (see figures 1, 3 and 5 of Cain)

Conwell in view of Lach and Cain further teaches:
In re claim 2: the first strap is configured to be moved up and down along a portion of the height of the container (see figure 1 of Lach).
In re claim 5: the first strap, the first receptacle, and the second receptacle are pliable
In re claim 6: Conwell in view of Lach and Cain teaches the claimed invention except for the first strap, the first receptacle, and the second receptacle are made from an elastomer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to uses an elastomer material in order to provide a durable long lasting assembly.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 10: the recess has a width, height and depth that is sufficient to fully encompass a smartphone (see figure 2 of Conwell).  
In re claim 12: the second receptacle is located in the recess (see figure 2 of Conwell).  
In re claim 13: the second receptacle is located in the bottom of the recess (see figure 2 of Conwell).  

In re claim 20: Conwell discloses an assembly, comprising: a container 1 comprising a sidewall and a recess 2 in the sidewall, the recess 2 comprising a top portion and a bottom portion (adjacent 6); and structure that is configured to releasably retain a phone with two ends in the recess, the structure 6 comprising a second pliable receptacle (inner space of 6) in or over either the top or bottom portion of the recess 2 and that is configured to hold an end of the phone; wherein at least one of the receptacle comprises a slot having a cutout 4 in a front face of the slot (see figures 1 and 2 of Conwell).   
Conwell discloses the claimed invention as discussed above with the exception of the following claim limitation that is taught by Lach:
a structure 5 comprising a first pliable strap 5 that encircles the container and overlies part of the recess, and is configured to be moved up and down along a portion of the height of the container, the first strap 5 is located over the recess and is configured to hold one end of the phone (see figure 1 of Lach).
It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the assembly of Conwell with an upper recess strap as taught by Lach in order to secure the top portion of the phone when in use (see figure 1 of Lach).
Conwell in view of Lach teaches the claimed invention as discussed above with the exception of the following claim limitation that is taught by Cain:

It would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the upper recess strap of Conwell in view of Lach with a receptacle as taught by Cain in order to further secure the phone and allow a user to transport and attach the upper recess strap to other objects (see figures 1, 3 and 5 of Cain).

Allowable Subject Matter
Claims 3-4, 7-9, 11, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for similar assembly structures that also teach and suggest the claimed and disclosed invention.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735